United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-262
Issued: June 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 22, 2011 appellant filed a timely appeal from a June 17, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which granted a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has greater than a seven percent impairment of the right
upper extremity for which she has received a schedule award.
FACTUAL HISTORY
On March 25, 2005 appellant, then a 35-year-old screener, filed a traumatic injury claim
alleging a right shoulder and back injury as a result of lifting a passenger’s bag. On
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 17, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a written request
for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

September 29, 2005 OWCP accepted her claim for cervical and right shoulder strains and right
shoulder impingement syndrome.
Appellant filed a claim for a schedule award on
April 19, 2011.
Appellant submitted a July 19, 2010 report from Dr. Michael J. Einbund, a Boardcertified orthopedic surgeon. After reviewing her history of injury and medical records, as well
as performing a physical examination, Dr. Einbund diagnosed a cervical spine strain with right
radicular complaints, impingement syndrome in the right shoulder and probable right trigger
thumb. He stated that appellant’s condition had reached maximum medical improvement. On
examination, the right shoulder revealed 130 degrees abduction, 130 degrees forward flexion, 40
degrees extension, 80 degrees external rotation, 80 degrees internal rotation and 40 degrees
shoulder adduction. In determining appellant’s impairment ratings, Dr. Einbund applied the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment. He opined that appellant had six percent whole person impairment with regard to
her cervical spine, six percent impairment of the right upper extremity due to decreased range of
motion of her right shoulder, three percent impairment of the right upper extremity due to the 4/5
weakness of the right deltoid, as well as a seven percent impairment in the right upper extremity
due to the mild triggering of her right thumb. Dr. Einbund concluded that appellant had a whole
person impairment of 15 percent.
On June 3, 2011 Dr. Christopher R. Brigham, a Board-certified physician in occupational
medicine and OWCP’s medical adviser, reviewed appellant’s medical record. Based on
Dr. Einbund’s findings, he concluded that appellant had seven percent permanent impairment of
the right upper extremity under the sixth edition of the A.M.A., Guides. Appellant had a four
percent upper extremity impairment under the diagnosis-based impairment method and a seven
percent upper extremity impairment under the range of motion method. Dr. Brigham stated that
because the range of motion method yielded a higher rating, it was used to assess impairment in
this case. Based on Table 15-34, page 475, of the A.M.A., Guides, (6th ed. 2009), he determined
that appellant had a seven percent impairment of the right upper extremity. Dr. Brigham also
determined appellant’s date of maximum medical improvement to be July 19, 2010, the date of
the evaluation by Dr. Einbund.
In a June 17, 2011 decision, OWCP granted appellant a schedule award for seven percent
permanent impairment of the right upper extremity. The period of the award ran from July 19 to
December 18, 2010, a total of 21.84 weeks.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for

3

For a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).

2

evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides.5
With respect to evaluation of shoulder impairments, reference is first made to Table 15-5
(Shoulder Regional Grid). A class of diagnosis may be determined from the Shoulder Regional
Grid.6 Table 15-5 also provides that, if loss of motion is present, the impairment may
alternatively be assessed using section 15.7 (range of motion impairment). Such a range of
motion impairment stands alone and is not combined with a diagnosis-based impairment.7
ANALYSIS
In support of her schedule award claim, appellant submitted a July 19, 2010 report from
Dr. Einbund. The Board finds that impairment rating by Dr. Einbund applied the fifth edition of
the A.M.A., Guides, rather than the sixth edition. As noted, effective May 1, 2009, schedule
awards are determined in accordance with the sixth edition of the A.M.A., Guides. A medical
opinion not based on the appropriate edition of the A.M.A., Guides is of diminished probative
value in determining the extent of a claimant’s permanent impairment.8 While appellant
challenged the seven percent impairment rating of the right upper extremity, she has not
submitted any medical evidence that evaluated her impairment under the sixth edition of the
A.M.A., Guides.
Dr. Brigham, an OWCP medical adviser, used the physical examination findings of
Dr. Einbund to rate appellant’s impairment under the sixth edition of the A.M.A., Guides. He
explained that, if the diagnosis-basis grid was used to rate appellant’s impairment of
impingement syndrome, utilizing Table 15-5, Table 15-3a and Table 15-7, appellant had a four
percent upper extremity impairment. Dr. Brigham also evaluated appellant using the range of
motion method. He concluded that appellant had a seven percent impairment of the right upper
extremity pursuant to the range of motion stand-alone method at Table 15-34, page 475. Under
Table 15-34 page 475, 130 degrees shoulder flexion equals three percent; 40 degrees shoulder
extension equals one percent, 130 degrees shoulder abduction equals three percent; 40 degrees
shoulder adduction equals zero percent; 80 degrees external rotation equals zero percent; and 80
degrees internal rotation equals zero percent, for seven percent total right upper extremity
impairment. The Board finds that Dr. Brigham properly applied the A.M.A., Guides to
Dr. Einbund’s physical examination results to determine that the range of motion method yielded
a seven percent impairment rating of the upper right extremity.9
4

20 C.F.R. § 10.404 (2011).

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Id., Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(January 2010).
6

See P.S., Docket No. 11-1962 (issued April 17, 2012); see also A.M.A., Guides 401-11 (6th ed. 2009).

7

A.M.A., Guides 405, Table 15-5.

8

Shalanya Ellison, 56 ECAB 150 (2004).

9

The Board notes that, pursuant to Table 15-35 and Table 15-36, appellant’s rating under Table 15-34 could only
increase by an additional one percent, to a maximum five percent award if appellant’s grade modifier for functional
history was two or three.

3

The Board finds that the medical adviser’s June 3, 2011 impairment rating conforms to
the A.M.A., Guides (6th ed.) and represents the weight of the medical evidence regarding the
extent of appellant’s permanent impairment. There is no other medical evidence in conformance
with the proper edition of the A.M.A., Guides showing a greater impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
Appellant failed to establish that she has greater than seven percent impairment of the
right upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the June 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

